Allowable Subject Matter
1.         Claims 1 and 3-11 are allowed.

      This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 04/21/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “a reception circuit that detects an output signal on each of the plurality of second electrode lines; and a touch detector that detects a touch on the touch surface based on a change in the output signals detected by the reception circuit, wherein the touch detector calculates touch signal strength of one touch based on signal strength of the output signals corresponding to plural intersections among the plurality of intersections corresponding to the one touch detected by the reception circuit” as to claim 1, “wherein the drive mode setting circuit sets the drive mode to either of an interlace drive mode for alternatively executing first drive control in which the first drive circuit sequentially inputs a signal to the odd-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement and second drive control in which the second drive circuit sequentially inputs a signal to the even-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement, and a non-interlace drive mode in which the first drive circuit and the second drive circuit sequentially input an input signal to all the electrode lines among each of the plurality of first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement” as to claim 10 and “wherein the drive controller controls such that the first drive circuit inputs the first drive signal to the odd-numbered first electrode lines in a state where the electrode lines of the odd-numbered first electrode lines are set to a non-ground state by the first ground state switching circuit and the electrode lines of the even-numbered first electrode lines are set to a ground state by the second ground state switching circuit, and the second drive circuit inputs the second drive signal to the even- numbered first electrode lines in a state where the electrode lines of the odd-numbered first electrode lines are set to a ground state by the first ground state switching circuit and the electrode lines of the even-numbered first electrode lines are set to a non-ground state by the second ground state switching circuit” as to claim 11. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628